Citation Nr: 1109061	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-03 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for carcinoma of the kidney, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.
 
This appeal comes before the Board of Veterans' Appeals (Board) from a May 2006 rating decision of a Department of Veterans Affairs (VA) which denied the Veteran's claim of entitlement to service connection for carcinoma of the kidney, to include as secondary to herbicide exposure.

In November 2010, the Veteran testified before the undersigned Veterans Law Judge, seated at the RO in Boston, Massachusetts.  A transcript of the hearing has been associated with the claims file.  

At the time of his November 2010 Board hearing, the Veteran submitted a statement indicating his desire to withdraw his appeal of the issue of entitlement to service connection for a prostate condition.  The Board notes, however, that such issue was not perfected, nor has the RO or the Board treated such issue as if it were perfected.  The Veteran filed his claim of entitlement to service connection for a prostate condition in July 2005, and such was initially denied by the May 2006 rating decision.  The Veteran filed a timely Notice of Disagreement in June 2008 and the RO issued a Statement of the Case in December 2008.  However, at the time of his January 2009 Substantive Appeal, the Veteran noted that subsequent to review of the Statement of the Case, he wished only to appeal the issue of entitlement to service connection for carcinoma of the kidney.  Thus, formal withdrawal by the Board of the Veteran's claim of entitlement to service connection for a prostate condition is not required as an appeal of such claim was not perfected. 


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to herbicides while serving in the Republic of Vietnam.  However, his carcinoma of the kidney is not one of the presumptive disorders.


2.  There is no competent evidence of record that the Veteran's carcinoma of the kidney was incurred in or aggravated by active service, including exposure to herbicides, or was manifest within one year of discharge.


CONCLUSION OF LAW

Carcinoma of the kidney was not incurred in or aggravated by active service, to include exposure to herbicides, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In January 2006, before the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim. He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, and obtain service, VA, or private treatment reports as indicated.

A May 2007 VCAA letter also informed the Veteran regarding the appropriate disability rating or effective date to be assigned.  Since the Board has concluded that the preponderance of the evidence is against the claim, any questions as to the appropriate disability rating or effective date to be assigned, including timeliness of the notice thereof, are rendered moot, and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence in his possession that is needed for a full and fair adjudication of this claim.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service treatment records or other records relevant to active duty and VA or VA- authorized treatment records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).
VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the evidence of record demonstrates post-service treatment for carcinoma of the kidney, but there was no competent evidence establishing in-service complaints of or treatment for carcinoma of the kidney, nor is there competent evidence establishing a compensable manifestation of carcinoma of the kidney during any applicable presumptive period.  Further, there is no evidence that the Veteran's carcinoma of the kidney may be associated with active service, including exposure to herbicides, nor is there insufficient evidence to make a decision on the claim.  As such, a VA examination was not warranted.  Id.

In this case, the Veteran's service treatment records and all identified and authorized post-service treatment records relevant to the issue on appeal have been requested or obtained.  Specifically, the Veteran submitted his relevant private treatment records.  Accordingly, all available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA. 

Service Connection

The Veteran served on active duty from September 1966 to July 1968, and his service personnel records indicate that he was stationed in the Republic of Vietnam from July 26, 1967 to July 25, 1968.  He asserts entitlement to service connection on the basis that he was exposed to herbicides during his active service in the Republic of Vietnam and such exposure caused his carcinoma of the kidney.  

In order to establish direct service connection, three elements must be established. There must be medical evidence of a current disability; medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection, including malignant tumors, manifested itself to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Also, specific diseases have been found to be associated with exposure to certain herbicide agents used in the Republic of Vietnam.  38 C.F.R. § 3.309(e).  As such, if a veteran is found to have been exposed to tactical herbicides during his military service, such as the chemical defoliant commonly known as "Agent Orange," service connection of a disease associated with that exposure is warranted on a presumptive basis even though there is no record of any such disease in service.  Id.; see also 38 C.F.R. § 3.307(a)(6).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: chloracne or other acneform disease consistent with chloracne; Type 2 diabetes mellitus (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease; multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Recently, regulations have been amended to include hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease.  38 C.F.R. § 3.309(e).  

Although the Veteran served in the Republic of Vietnam during the applicable period and is thus presumed to have been exposed to herbicides, his carcinoma of the kidney is not one of the cancers enumerated in 38 C.F.R. § 3.309(e).  As such, service connection for carcinoma of the kidney on a presumptive basis based on exposure to herbicides is denied as a matter of law. 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that a veteran is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 (1999).

The first element of direct service connection, medical evidence of a current disability, has been met.  There is no dispute that the Veteran was diagnosed with and treated for carcinoma of the kidney beginning in February 1992.  Private treatment records dated in February 1992 indicate that the Veteran presented with a renal tumor, a likely renal cell carcinoma.  Records indicate that in March 1992, the Veteran underwent a left radical nephrectomy.  The March 1992 treatment records include a notation that the Veteran's past history is significant for a history of hepatitis B core antibody positive but surface antigen negative.  The treatment provider noted that such exposure may have been when the Veteran lived in Southeast Asia.  The treatment provider also noted that the Veteran reported that he had been previously exposed to Agent Orange and that the Veteran wondered if there was any correlation to his tumor.  

The second element of direct service connection, medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, however, has not been met.  The Veteran's service treatment records, including his July 1968 Report of Medical Examination, conducted for the purpose of separation from active service, are negative for any complaints, diagnoses, or treatment as to the kidney, including carcinoma. 

Evidence of continuity of symptomatology from the time of active service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  In this case, as the Veteran's service treatment records were silent as to complaints of or treatment for carcinoma of the kidney, a chronic disorder was not demonstrated during active service and the post-service evidence of record must demonstrate a continuity of symptoms.  The first post-service evidence of record demonstrating complaints of or treatment for carcinoma of the kidney is dated in February 1992.  See Mense, 1 Vet. App. at 356.  This 24-year period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claim.

Also, the third element of direct service connection, evidence of a nexus between the claimed in-service disease or injury and the current disability, has not been met. Review of the evidence of record is silent for any indication that the Veteran's private treatment providers opined that his carcinoma of the kidney was in any way related to his period of active service, including herbicide exposure.

At the time of the Veteran's November 2010 Board hearing, he asserted that his private treatment records provided evidence, at least in equipoise, that his carcinoma of the kidney is related to his in-service exposure to herbicides.  It appears that the Veteran misunderstood the March 1992 pathology report.  As discussed above, at that time, the Veteran's treatment provider noted that the Veteran presented with significant hepatitis history and opined that his hepatitis exposure may have been when he lived in Southeast Asia.  A careful reading of the pathology report reveals that at no time, despite the Veteran's report of in-service exposure to herbicides and inquiry as to whether such was related to his carcinoma of the kidney, did any treatment provider render a medical opinion regarding the etiology of the Veteran's carcinoma of the kidney.

The Board notes that the Veteran has expressed his firm belief that herbicide exposure caused his carcinoma of the kidney.  In fact, such serves as the only evidence in favor of his claim.  However, there is no indication that the Veteran has the training or expertise to be able to determine if his own carcinoma of the kidney is related to herbicide exposure.  Thus, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, neither party is competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Thus, the Board finds that the Veteran's lay assertion as to the relationship between his carcinoma of the kidney and herbicide exposure is not competent or sufficient and is thus not probative evidence in the present case.

Also at the time of the Veteran's November 2010 Board hearing, he discussed a March 2005 Board decision granting service connection for renal cell carcinoma on the basis that such was caused by exposure to herbicides.  It is significant, however, that prior Board decisions carry no precedential value.  38 C.F.R. § 20.1303 (2010); Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Further, the Board decision relied upon by the Veteran has markedly different facts than the present case.  Specifically, the case decided by the Board in March 2005 contained numerous medical opinions as to the paramount issue; whether a certain veteran's renal cell carcinoma was related to his in-service herbicide exposure.  It appears that the Board, subsequent to review of significant medical evidence, determined that there existed evidence in equipoise and granted the claim.  In this case, conversely, there is no probative evidence to weigh.  There is no evidence supporting the Veteran's claim, beyond that of his firm belief, which the Board has determined herein may not serve as competent evidence.  

In sum, service connection on a direct basis is not warranted because the evidence of record does not establish that the Veteran's carcinoma of the kidney is related to his active service, including exposure to herbicide.  Service connection is also not warranted on a presumptive basis because the Veteran's carcinoma of the kidney did not manifest to a compensable degree within one year of separation from active service.  Further, service connection is not warranted as presumptively related to herbicide exposure as carcinoma of the kidney is not a cancer enumerated in the relevant regulations.








(CONTINUED ON THE NEXT PAGE)

As the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for carcinoma of the kidney, to include as secondary to herbicide exposure, the benefit of the doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for carcinoma of the kidney, to include as secondary to herbicide exposure, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


